UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                  ORDER
             - v. -
                                                              19 Cr. 789 (PGG)
 LATIFAH ABDUL-KHALIQ,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Latifah Abdul-Khaliq’s sentencing will take place on November 5,

2021 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, New York. Any submissions on behalf of Defendant Abdul-Khaliq are due by

October 15, 2021. The Government’s submission is due by October 22, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Abdul-Khaliq.


Dated: New York, New York
       June 30, 2021




                                              1
